        CASE 0:19-cv-02547-ECT-TNL Doc. 391 Filed 08/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Malik Laughlin; Kenneth Lewis; and                  File No. 19-cv-2547 (ECT/TNL)
Michael Hari,

             Plaintiffs,

v.
                                                   ORDER ACCEPTING REPORT
James Stuart, Sheriff of Anoka County;              AND RECOMMENDATION
Jonathon Evans, Lt. Sheila Larson, Sgt.
Carrie Wood, Tessa Villegas, and Jesse
Rasmussen, Deputy Sheriffs of Anoka
County,

           Defendant.
________________________________________________________________________

      On October 27, 2020, Defendant Tessa Villegas1 moved to dismiss all claims

asserted against her in the Amended Complaint. ECF No. 248; see ECF No. 85. Plaintiffs

were subsequently given leave to file a Second Amended Complaint and did so. ECF Nos.

303, 311. Villegas then filed a motion to dismiss the claims asserted against her in the

now-operative Second Amended Complaint, ECF No. 321, but did not withdraw her

original motion. In a Report and Recommendation, Magistrate Judge Tony N. Leung

recommends denying Villegas’s original motion to dismiss as moot. ECF No. 386. No

party has objected to that Report and Recommendation, and it is therefore reviewed for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.




1
      The Amended Complaint—and therefore, the docket—misspells Villegas’s
surname as “Villergas.” See ECF No. 250 at 2 n.1.
        CASE 0:19-cv-02547-ECT-TNL Doc. 391 Filed 08/19/21 Page 2 of 2




1996) (per curiam). Finding no clear error, and based upon all of the files, records, and

proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 386] is ACCEPTED; and

      2.     Defendant Tessa Villegas’s Motion to Dismiss [ECF No. 248] is DENIED

             AS MOOT.



Dated: August 19, 2021                   s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                           2
